17-13518-cgm     Doc 117      Filed 12/19/18 Entered 12/19/18 19:06:50      Main Document
                                            Pg 1 of 5



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                             )
                                             )
  In re:                                     ) Chapter 7
                                             )
                                             ) Case No. 17-13518 (CGM)
  MARCIA CAMPBELL,                           )
                                             )
                     Debtor.
                                             )
                                             )
                                             )
         Deborah B. Koplovitz, Esq., declares under penalty of perjury that the foregoing

 is true and correct.


                1.      I am an attorney and a shareholder with Anderson Kill P.C.. Prior

 to joining Anderson Kill P.C., through May, 2016, I was a partner with the law firm of

 Rosen Livingston & Cholst LLP, which merged with Anderson Kill P.C. effective June

 1, 2016.

                2.      In approximately June 2012, Ninel Baker retained my former firm

 to address the default by the Debtor, Marcia Campbell, under a certain note and

 mortgage. (see Exhibit “A”).

                3.      While we initially pursued the default of the note and mortgage by

 virtue of prosecuting a New York State foreclosure proceeding, our representation

 continued throughout the present date, and consisted of handling and addressing the

 Debtor’s numerous bankruptcy filings, which the Debtor has vigorously pursued. For

 example, the Debtor has effectively filed 4 bankruptcies in the Southern District of

 New York since 2012. (The fourth, being this case, was converted from her third

 chapter 13 case).


 docs-100079635.1
17-13518-cgm     Doc 117   Filed 12/19/18 Entered 12/19/18 19:06:50         Main Document
                                         Pg 2 of 5



               4.    The work required in this matter has been significant and has

 been required solely due to the Debtor’s continued “working the system” and going to

 extreme measures to try to stop the foreclosure of the real property which the Trustee

 has finally sold.

               5.    For example, in the first bankruptcy case, the Debtor submitted a

 wholly inaccurate and inadmissible real estate appraisal for the subject property and

 in light of her refusal to withdraw that appraisal for a piece of commercial real

 property, which was not performed by a licensed commercial appraiser, a Daubert

 motion was required to be made by me.

               6.    Over the last six years, my hourly rates have increased with my

 experience, as is usual and customary.

               7.    At the time Ms. Baker first came to us, Rosen Livingston & Cholst

 LLP was customarily paid for my services at the rates of $300.00 per hour. My rate

 has increased through the years and through a change in firms and is now $395.00

 per hour. The rates for other partners, associates and paralegals who have worked

 on this matter through the years also charge reasonable and customary rates.

               8.    The amount of work which has been necessary to protect Ms.

 Baker’s rights has been significant and has had to follow pace with the number of

 bankruptcy filings by the Debtor as well as her numerous claims that she was selling

 the property and wanted to obtain payoff information and made other claims that she

 wanted to obtain our client’s consent to a short sale.

               9.    The Debtor consistently delayed and dragged on this process, all




 docs-100079635.1                            2
17-13518-cgm    Doc 117    Filed 12/19/18 Entered 12/19/18 19:06:50        Main Document
                                         Pg 3 of 5



 the while refusing to make a single mortgage payment to Ms. Baker, who is a middle

 class senior citizen who has worked her whole life. She is not a large banking

 institution and the Debtor’s actions have harmed Ms. Baker’s finances.

               10.   The Debtor should not be permitted to cause Ms. Baker to have to

 suffer under the weight of legal fees which would not have been incurred for all these

 years had the Debtor simply agreed to sell the property as she did in her first

 bankruptcy case.

               11.   For some time prior to instituting foreclosure proceedings, I

 contacted the Debtor by letter several times, for the purpose of effectuating collection

 of the arrears and avoiding this foreclosure action.

               12.   When no payments were made, my firm filed a foreclosure case,

 and also participated in the senior lender’s foreclosure case.

               13.   My firm subsequently prepared the summons, complaint and lis

 pendens, and filed same with the Clerk of the County of Bronx. The summons and

 complaint and lis pendens were subsequently served upon all of the necessary party

 defendants.

               14.   That case was stayed in light of the Debtor’s first bankruptcy, in

 which many motions and appearances were necessary, including a motion to lift the

 automatic stay and a Daubert motion.

               15.   When the Debtor defaulted in her agreement to sell the property,

 her bankruptcy case was dismissed by Court order. She shortly thereafter filed

 another bankruptcy case in the White Plains division of the Southern District of New



 docs-100079635.1                           3
17-13518-cgm    Doc 117     Filed 12/19/18 Entered 12/19/18 19:06:50         Main Document
                                          Pg 4 of 5



 York. Another motion to lift the automatic stay was made by our office.

 However, after that case was also dismissed, the foreclosure cases were then

 restarted, and a motion was made in that case.


 16.   The bank was first to get to a judgment and on the eve of their foreclosure

 auction, the Debtor filed another bankruptcy case under chapter 13, which was

 then converted to a chapter 7.


 17.   Prior to the most recent bankruptcy, significant work was done to try to

 effectuate a settlement and voluntary sale of the premises and to pay Ms. Baker.

 However, that did not lead to anything other than another bankruptcy petition by

 the Debtor.


 18.   In the current bankruptcy, a motion was made to lift the stay, we have had

 significant dealings with the Trustee and many Court appearances (as with the

 other previous bankruptcy cases) were required, and an adversary case was filed

 and served. Due to the Debtor’s failure to answer the Complaint, a request for a

 default was also made.


 19.   I respectfully submit that Ms. Baker is entitled to be reimbursed for all of the

 legal fees and costs which have been incurred since 2012 based upon the facts as

 set forth in this affirmation and in the detailed description of counsel's time

 actually, reasonably and necessarily expended to date, see Exhibit "B”. Pre-

 petition legal fees and costs are $14,378.28 from Anderson Kill P.C. and




 docs-100079635.1                             4
17-13518-cgm    Doc 117    Filed 12/19/18 Entered 12/19/18 19:06:50        Main Document
                                         Pg 5 of 5



 $38,757.97 from Rosen Livingston & Cholst LLP. Post-petition legal fees and costs

 from Anderson Kill P.C. are currently sought in the amount of $34,955.00. These

 are all reasonable and have been necessarily incurred over a period of time of

 more than six years.

       WHEREFORE, it is respectfully prayed that the Court direct the Trustee to pay

 Ms. Baker the sum of $199,557.25 out of the proceeds of the sale of the real property

 located at 3939 White Plains Road, Bronx, New York and that said direction include

 paying Ms. Baker’s accrued legal fees, disbursements, and costs, in the amounts

 established herein, and that the Court grant Ms. Baker such other and further relief as

 this Court deems just, proper and equitable under the circumstances.

 Dated: New York, New York
       December 19, 2018

                                                /s/ Deborah B. Koplovitz
                                                Deborah B. Koplovitz




 docs-100079635.1                           5
